Citation Nr: 0615310	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis, for the purposes of accrued benefits. 

2.  Entitlement to service connection for residuals of a 
concussion, for the purposes of accrued benefits.

3.  Entitlement to rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease at L1-
L2, L2-L3 and L3-L4, with history of a fracture of the right 
transverse process of L1, L3, and L4, for the purposes of 
accrued benefits.

4.  Entitlement to rating in excess of 20 percent for 
varicose veins of the left lower extremity, for the purposes 
of accrued benefits. 

5.  Entitlement to a compensable rating for residuals of 
fractures of the 11th and 12th right ribs, for the purposes 
of accrued benefits.

6.  Entitlement to a compensable evaluation for a scar on the 
occipital region of the scalp, for the purposes of accrued 
benefits. 

7.  Entitlement to a compensable rating for a scar on the 
bridge of the nose, for the purposes of accrued benefits. 

8.  Entitlement to a compensable rating for recurrent 
hemorrhoids, for the purposes of accrued benefits. 

9.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) for the purposes 
of accrued benefits. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966.  He died in February 1994 and the appellant is his 
widow.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded in December 2004, and this case is now 
ready for appellate review. 


FINDINGS OF FACT

1.  Prior to the veteran's death, there was no competent 
evidence linking multijoint arthritis or residuals of a 
concussion to an in-service event, symptomatology, or 
pathology.  

2.  Range of motion testing of the lumbar spine at the last 
examinations conducted prior to the veteran's death showed 75 
degrees of flexion and 30 degrees of extension; these 
examinations showed tenderness and possible mild hypertrophy 
and spasm of the right paraspinal musculature; reflexes and 
sensation in the lower extremities were intact at the time of 
these examinations and severe intervertebral disc syndrome or 
lumbosacral strain were not demonstrated at that time.  

3.  The last examination of the veteran's left lower leg and 
thigh prior to this death showed multiple well healed scars 
consistent with previous vein stripping without any evidence 
of recurrence of varicose veins or severe disability.  

4.  The clinical evidence of record at the time of the 
veteran's death showed no significant residuals remaining 
from fractures of the 11th and 12th right ribs.  

5.  The clinical evidence of record at the time of the 
veteran's death did not show moderate disfigurement resulting 
from scarring of the occipital region of the scalp or the 
bridge of the nose. 

6.  The clinical evidence of record at the time of the 
veteran's death showed extensive external hemorrhoids that 
were non-thrombosed and not inflamed; no more than mild or 
moderate disability due to hemorrhoids was shown at that 
time.  

7.  At the time of the veteran's death, the compensated 
service connected disabilities were degenerative arthritis 
and degenerative disc disease at L1-L2, L2-L3 and L3-L4, with 
history of a fracture of the right transverse process of L1, 
L3, and L4, and varicose veins of the left lower extremity, 
each disability rated as 20 percent disabling; the combined 
service connected disability rating was 40 percent. 

8.  In connection with his claim for TDIU filed prior to his 
death, the veteran reported having education through two 
years of college and an employment history of a cashier, 
clerk, biological aide, laborer, driver and outdoor 
recreation aid; he reported that he last worked full time in 
October 1991.   

9.  The evidence on file at the time of the veteran's death 
did not show that his service-connected disabilities were of 
such severity as to preclude substantially gainful 
employment.

 
CONCLUSIONS OF LAW

1.  Multiple joint arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service for accrued benefits purposes.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-
5013A, 5106, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.1000 (2005).

2.  Chronic residuals of a concussion were not incurred in or 
aggravated by service, nor may they be presumed to have been 
incurred during service for accrued benefits purposes.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5100-5013A, 5106, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2005).

3.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease at L1-
L2, L2-L3 and L3-L4, with history of a fracture of the right 
transverse process of L1, L3, and L4 for the purposes of 
accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.1000 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5292, 5293, 5295 (1993).    

4.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left lower extremity for the purposes 
of accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.1000 (2005); 38 C.F.R. § 4.104, DC 7120 (1993).    

5.  The criteria for a compensable rating for residuals of 
fracture of the 11th and 12th right ribs for the purposes of 
accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.1000 (2005); 38 C.F.R. § 4.71a, DC 5297 (1993).    

6.  The criteria for a compensable evaluation for a scar on 
the occipital region of the scalp for the purposes of accrued 
benefits are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.1000 
(2005); 38 C.F.R. § 4.118, DC 7800 (1993).     

7.  The criteria for a compensable rating for a scar on the 
bridge of the nose for the purposes of accrued benefits are 
not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.1000; 
38 C.F.R. § 4.118, DC 7800 (1993)     

8.  The criteria for a compensable rating for recurrent 
hemorrhoids for the purposes of accrued benefits are not met.  
38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.1000; 38 C.F.R. § 4.114, 
DC 7336 (1993).    

9.  The criteria for a TDIU for purposes of accrued benefits 
are not met.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letter dated in December 2004.  
The originating agency specifically informed the appellant to 
submit any additional evidence or information she had in her 
possession, informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claims has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records, which will be addressed as pertinent.  In 
addition, while the appellant indicated in an October 2005 
statement that the veteran received Social Security 
Disability payments during his lifetime for his back disorder 
and varicose veins, the adjudication of her claim must be 
based on evidence in the file at the date of his death.  
38 U.S.C.A. § 5121.  In making this determination, it is 
noted that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary'  death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2005); Hayes v. Brown, 4 
Vet. App. 353 (1993).  Review of the evidence on file at the 
time of the veteran's death does not reflect receipt of the 
Social Security payments referenced by the appellant, and 
there is no legal authority for the proposition that records 
not on file that are not generated by VA, such as records 
from the Social Security Administration, could be considered 
as constructively in VA's possession on or before the 
veteran's death.  The Board is also unaware of any evidence 
generated by VA, but not located in the VA claims folder at 
the time of his death, that would assist in the adjudication 
of the appellant's claims.  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the appellant in 
the development of the facts pertinent to her claims.

In light of the Board's denial of the appellant's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).  A consequence of the derivative nature of a 
surviving spouse's claim for entitlement to a veteran's 
accrued benefits is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to base his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  These provisions 
do not limit a survivor's recovery of accrued benefits to 
those benefits accrued in the two-year period immediately 
prior to a veteran's death.  Terry v. Principi, 367 F.3d 1291 
(Fed. Cir. 2004).  (Pursuant to the Veterans Benefits Act of 
2003, the law has been changed to eliminate the 2-year limit 
on payment of accrued benefits, but such only applies to 
deaths on or after December 16, 2003.)

As the Federal Circuit noted, accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
See Jones, supra.  In this case, prior to the veteran's death 
in February 1994, the veteran had several pending claims for 
benefits, as listed on the Title Page.  Each of those claims 
will be adjudicated below.  

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Prior to the veteran's death, claims for service connection 
for multijoint arthritis and residuals of a concussion were 
pending.  Review of the evidence of record at the time of the 
veteran's death include the service medical records, which 
reflect treatment in March 1963 for various injuries, 
including a concussion and fractures of the skull, lumbar 
spine, and 11th and 12th right ribs, sustained when he was 
struck by a truck.  Thereafter, the service medical records 
dated through 1965 reflect treatment for back pain, headaches 
and nausea.  A January 1965 service medical record shows the 
veteran reporting that he had fainted, with the diagnosis of 
"[s]yncope, possibly hysterical."  The March 1966 
separation examination indicated that the only seqeulae from 
the February 1963 accident was intermittent back pain, and 
the reports from this examination reflect no residuals of a 
concussion or multijoint arthritis. 

After service, the evidence includes reports from a VA 
examination the veteran was afforded in May 1966 which do not 
reflect multijoint arthritis or residuals of a concussion.  
Review of the other clinical evidence of record prior to the 
veteran's death, while reflecting arthritis in the 
lumbosacral spine, do not reflect multi-joint arthritis or 
residuals of the in-service concussion.  Moreover, 
examinations requested by the Board in a May 1993 remand that 
were afforded the veteran in July 1993 resulted in the 
conclusion that there was no evidence of multi-joint 
arthritis and that the veteran's headaches, rather than being 
related to the in-service concussion as claimed by the 
veteran, were vascular in nature and the result of muscle 
contractions.  These examinations also resulted in a normal 
evaluation of the cranial nerve with no evidence of a 
cerebral or neoplastic process, and otherwise revealed no 
findings indicating any residuals of a concussion.  
Applying the pertinent criteria to the facts summarized 
above, while the Board recognizes the veteran's sincere 
belief during his lifetime, as well as the appellant's 
currently, that the veteran suffered from multijoint 
arthritis and post service residuals of a concussion due to 
service.  However, neither the veteran nor the appellant are 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record, principally the reports from the July 1993 medical 
examinations summarized above and the lack of any competent 
medical evidence to support the claims of the veteran and the 
appellant.  Therefore, the claims for service connection for 
multijoint arthritis and residuals of a concussion must be 
denied.  Gilbert, 1 Vet. App. at 49.
 
B.  Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Lumbar Spine

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis substantiated by X-
ray findings is rated as for degenerative arthritis.  DC 
5010. 

Under the criteria in effect at the time of the veteran's 
death, a rating in excess of 20 percent for a back disability 
could be assigned for severe limitation of motion (DC 5292), 
severe disability due to intervertebral disc syndrome (DC 
5293),  and severe disability due to lumbosacral strain (DC 
5295).  

As referenced above, the veteran was injured in a truck 
accident during service, with injuries resulting therefrom to 
include a simple fracture to the right transverse processes 
at L1, L3, and L4.  Service connection for this fracture was 
granted by a June 1966 rating decision, with a noncompensable 
rating assigned under DC 5285 
(vertebral fractures).  Thereafter, a 10 percent rating was 
assigned under DC 5295 by a November 1980 rating decision 
after paravertebral lumbar spasms were demonstrated upon 
examination and degenerative changes were shown by X-ray.  A 
20 percent rating was assigned under DC 5295 by a May 1988 
rating decision based on a determination by the adjudicators 
that increased limitation of motion has been shown in the 
veteran's back.  Degenerative disc disease was added to the 
service-connected back disability by an August 1993 rating 
decision, and a 20 percent rating was assigned under DCs 
5010-5293.  This is the rating that was assigned for the 
service-connected back disability at the time of the 
veteran's death.  

Reviewing the clinical evidence of record at the time of the 
veteran's death, the last examinations afforded the veteran 
prior to his death, which were conducted in 1993, in 
pertinent part revealed the veteran asserting that he was 
suffering from chronic low back pain which had become 
progressively worse.  Aggravating factors were reported to 
include activities such as bending, lifting, twisting or 
stooping as well as prolonged periods of sitting, standing, 
or walking.  Examination findings included a range of lumbar 
motion measured from 75 degrees of flexion to 30 degrees of 
extension.  Also observed was tenderness and possible mild 
hypertrophy and spasm of the right paraspinal musculature.  
Reflexes and sensation in the lower extremities were intact 
at the time of these examinations.  

From the clinical evidence above, it would not be reasonable 
to conclude that severe limitation of motion or severe 
disability due to intervertebral disc syndrome or lumbosacral 
strain was demonstrated by the clinical evidence at the time 
of the veteran's death.  As such, increased compensation for 
accrued benefits purpose with application of the criteria in 
effect at the time of the veteran's death is not warranted.  
38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (1993).  The clinical 
evidence discussed above does not otherwise indicate that 
increased compensation would be warranted under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as there is no 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups of back pain.  



Varicose Veins 
 
Under the criteria in effect at the time of the veteran's 
death, a rating in excess of 20 percent for unilateral 
varicose veins required severe disability involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration and no involvement of deep 
circulation.  38 C.F.R. § 4.104, DC 7120 (1993).    

The first VA examination afforded the veteran in May 1966 
shortly after the veteran's separation from service 
demonstrated what were described as moderate varicose veins 
in the left leg that were tender on palpation.  Thereafter, 
service connection for varicose veins in the left lower 
extremity was granted by a June 1966 rating decision.  A 10 
percent rating was assigned under DC 7120.  This rating was 
increased to 20 percent by rating decision in January 1984 
after the veteran was hospitalized in August 1983 for high 
ligation of the left saphenous vein and varicose vein 
stripping.  This 20 percent rating was continued until the 
time of the veteran's death.  

Reports from a July 1993 VA examination showed the veteran 
reporting no recurrence of varicose veins since the surgical 
stripping.  The examination otherwise did not reveal any 
recurrence of varicose veins.  As such, entitlement to  
increased compensation for varicose veins for accrued 
benefits purpose with application of the criteria in effect 
at the time of the veteran's death is not warranted.  
38 C.F.R. § 4.104, DC 7120 (1993).    

Rib Fractures

Under the criteria in effect at the time of the veteran's 
death and currently, 38 C.F.R. § 4.71, DC 5297 (removal of 
ribs) require one rib removal or the resection of two or more 
ribs without regeneration.  

As previously mentioned, the in-service truck accident 
resulted in injuries to include fractures to the right 11th 
and 12th ribs.  Service connection was granted for residuals 
of these fractures by rating decision dated in June 1966.  A 
noncompensable rating was assigned by analogy to DC 5297.  
Pertinent evidence at that time included reports from the 
aforementioned May 1966 VA examination which indicated that 
the rib fractures had healed and that there were no residuals 
of these fractures of any clinical significance.  This 
noncompensable rating was continued until the time of the 
veteran's death, and the July 1993 VA examination revealed no 
complaints or findings relative to the healed rib fractures.  
As such, a compensable rating for accrued benefits purposes 
under DC 5297 or any other applicable code is not warranted.  

Scarring of the Occipital region of the Scalp and Bridge of 
Nose

Under the criteria in effect at the time of the veteran's 
death, a compensable rating for disfiguring scars of the 
head, face, or neck required moderate disfigurement.  
38 C.F.R. § 4.118, DC 7800. 

The in-service truck accident resulted in some scarring, 
which by the time of the March 1966 separation examination 
was said to include a 1 inch by 3/4 inch scar to the bridge 
of the nose and a 1 and 1/2 inch scar in the occipital 
region.  These scars were described as being healed and 
asymptomatic at the May 1966 VA examination.  Service 
connection for the scarring of the scalp and nose was granted 
by the June 1966 rating decision, with separate 
noncompensable ratings assigned under DC 7800.  These ratings 
were confirmed and continued until the time of the veteran's 
death.  The scarring was also described as being well-healed 
at the time of the July 1993 VA examination, and there is 
otherwise no objective evidence of any significant disability 
or disfigurement resulting from this scarring.  As such, a 
compensable rating for accrued benefits purposes under DC 
7800 or any other applicable code in effect at the time of 
the veteran's death is not warranted.  

Hemorrhoids 
 
Under the criteria in effect at the time of the veteran's 
death and currently, a compensable rating for hemorrhoids 
require frequent recurrences of hemorrhoids that are large or 
thrombotic, irreducible, and with excessive redundant tissue.  
38 C.F.R. § 4.114, DC 7336.  Mild to moderate disability due 
to hemorrhoids warrants a noncompensable rating.  Id. 

The veteran underwent a hemorrhoidectomy during service in 
January 1966, and service connection for a condition listed 
as "hemorrhoidectomy" was granted by the June 1966 rating 
decision.  A noncompensable rating was assigned under DC 
7336.  In June 1976, the veteran underwent another 
hemorrhoidectomy, and an August 1977 rating decision afforded 
the veteran a temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30 following this surgery.  Thereafter, a 
noncompensable rating was assigned under DC 7336, with the 
service connected disability listed as "Recurrent 
Hemorrhoids P.O."  This noncompensable rating was confirmed 
and continued until the time of the veteran's death.   

The July 1993 VA examination showed extensive external 
hemorrhoids that were non-thrombosed and not inflamed.  While 
these findings could be said to possibly represent as much as 
"moderate" disability, such impairment due to hemorrhoids 
does not warrant compensation under DC 7336.  As the clinical 
evidence at the July 1993 examination clearly showed the 
veteran's hemorrhoids to not be thrombosed, and this evidence 
did not otherwise suggest that the veteran's hemorrhoids were 
large or involved excessive redundant tissue, a compensable 
rating under DC 7336 for accrued benefits purposes is not 
warranted.   



Extraschedular/Final Considerations 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected disabilities was demonstrated, nor was there any 
other evidence that these conditions involved such disability 
that an extraschedular rating for accrued benefits purposes 
would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 
The veteran, during his lifetime, and the appellant have 
asserted a much more debilitating condition due to each of 
his service connected disabilities than was demonstrated by 
the evidence cited above, and the Board fully respects their 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claims for increased 
ratings for accrued benefits purposes must be denied.  
Gilbert, 1 Vet. App. at 49.   

C.  TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled. 38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the above criteria in mind, the relevant facts will be 
summarized.  At the time of the veteran's death, the 
compensated service connected disabilities were degenerative 
arthritis and degenerative disc disease at L1-L2, L2-L3 and 
L3-L4, with history of a fracture of the right transverse 
process of L1, L3, and L4, and varicose veins of the left 
lower extremity, each disability rated as 20 percent 
disabling.  The combined service connected disability rating 
was 40 percent.  Thus, as there is not one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent, the veteran does not 
meet the "schedular" criteria for a TDIU.  

In connection with his claim for a total disability rating 
for compensation based on individual unemployability filed 
prior to his death, the veteran reported having education 
through two years of college and an employment history of a 
cashier, clerk, biological aide, laborer, driver and outdoor 
recreation aid.  He reported that he last worked full time in 
October 1991.   

Applying the pertinent legal criteria to the facts summarized 
in the previous section with regard to the severity of the 
veteran's service-connected disabilities, there is no 
evidence contained therein suggesting that all forms of 
employment are precluded by the veteran's service-connected 
disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  The clinical evidence of 
record, particularly that contained on the last VA 
examinations of the veteran which were conducted in 1993, 
rather than showing an increase in symptomatology due to 
service disabilities, in fact demonstrated that the service-
connected disabilities had become stabilized over the many 
years since service and the truck accident suffered therein.  
In sum, the Board finds from this evidence that the veteran 
was not precluded from securing substantially gainful 
employment solely by reason of his service-connected 
disabilities prior to his death, nor was he incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  

In making the above determination, the objective negative 
clinical evidence has been more persuasive to the Board than 
the assertions of the veteran during his lifetime and the 
appellant that service connected disability was so severe as 
to preclude all employment.  See Francisco, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for a TDIU 
for accrued benefits purposes must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Entitlement to service connection for multiple joint 
arthritis for the purposes of accrued benefits is denied.  

Entitlement to service connection for residuals of a 
concussion for the purposes of accrued benefits is denied. 

Entitlement to rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease at L1-
L2, L2-L3 and L3-L4, with history of a fracture of the right 
transverse process of L1, L3, and L4 for the purposes of 
accrued benefits is denied.  

Entitlement to rating in excess of 20 percent for varicose 
veins of the left lower extremity for the purposes of accrued 
benefits is denied. 

Entitlement to a compensable rating for residuals of fracture 
of the 11th and 12th right ribs for the purposes of accrued 
benefits is denied. 

Entitlement to a compensable evaluation for a scar on the 
occipital region of the scalp for the purposes of accrued 
benefits is denied. 

Entitlement to a compensable rating for a scar on the bridge 
of the nose for the purposes of accrued benefits is denied. 

Entitlement to a compensable rating for recurrent hemorrhoids 
for the purposes of accrued benefits is denied. 

Entitlement to a total disability rating for compensation 
based on individual unemployability for the purposes of 
accrued benefits is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


